DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25, 26, 28-30 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Publication No. 2015/0277655 (hereinafter Kim) in view of Ludden U.S. Patent Publication No. 2015/0091849 (hereinafter Ludden) and Erhart et al. U.S. Patent Publication No. 2007/0031011 (hereinafter Erhart).

    PNG
    media_image1.png
    763
    655
    media_image1.png
    Greyscale

Consider claim 21, Kim teaches an array of detection electrodes comprising (Figure 7): a first plurality of electrodes disposed along a first axis (Figure 7, t11-t35); and a second plurality of electrodes disposed along a second axis (Figure 7, r11-r64), wherein at least one of the second plurality of electrodes is separated such that a first portion of the at least one of the second plurality of electrodes and a second portion of the at least one of the second plurality of electrodes are galvanically isolated (Figure 7, r11 and r12, or r11 and r21 or r14 and r24. See also annotations above).
Kim does not use the word “split”. 
However, in a related field of endeavor, Ludden teaches a multi-sensor touch (abstract) and further teaches electrodes 120 may be split in groups in [0054] and figure 2a.
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to understand that separate electrodes are split electrodes since different electrodes carry different signals as suggested by Ludden in [0054].
	Kim does not appear to specifically disclose fingerprint detection.
However, in a related field of endeavor, Erhart teaches differential noise cancellation and drive signals applied to drive plates 152 are capacitively coupled to pickup plate 154 according to the capacitances of the individual sensor gaps in abstract, figure 2 and [0019], and further teaches fingerprint detection in [0019].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide fingerprint sensing as taught by Erhart with the benefit that fingerprint sensing may be used in stationary equipment, such as security checkpoints as suggested by Erhart in [0002].

Consider claim 22, Kim, Ludden and Erhart teach all the limitations of claim 21. In addition, Kim teaches a first mutual capacitance between the first plurality of electrodes and the first portion of the at least one of the second plurality of electrodes is measured in a first phase (Figure 8a, [0176], [0173], [0179]), and wherein a second mutual capacitance between the first plurality of electrodes and the at least one of the second portion of the second plurality of electrodes is measured in a second phase (Figure 8b, [0173] and [0186]).

Consider claim 25, Kim, Ludden and Erhart teach all the limitations of claim 21. In addition, Kim teaches the at least one of the second plurality of electrodes that is split is located substantially in the center of the array of detection electrodes (Figure 7, r31 and r41; or r32 and r42). Furthermore, Erhart teaches fingerprint detection in [0019].

Consider claim 26, Kim, Ludden and Erhart teach all the limitations of claim 21. In addition, Kim teaches a portion of the second plurality of electrodes that does not intersect a driven electrode of the first plurality of electrodes (Figure 7, r21 and t11) is configured to receive common mode noise (Figures 8a-b, common mode noise as little spikes. [0029], differential amplifier to decrease a common noise).

Consider claim 28, Kim, Ludden and Erhart teach all the limitations of claim 21. In addition, Kim teaches two or more of the first plurality of electrodes are configured to be driven simultaneously (Figure 1 and [0095], tr11 to t15).

Consider claim 29, Kim teaches a capacitance measurement system [0174-0176] comprising: an array of detection electrodes comprising: a first plurality of electrodes disposed along a first axis (Figure 7, t11-t35); and a second plurality of electrodes disposed along a second axis (Figure 7, r11-r64), wherein at least one of the second plurality of electrodes is separated such that a first portion of the at least one of the second plurality of electrodes and a second portion of the at least one of the second plurality of electrodes are galvanically isolated (Figure 7, r11 and r21); and a capacitance measurement circuit coupled to each of the first plurality of electrodes and the second plurality of electrodes (Figure 7, 600 coupled to t11-t35 and r11-r64), the capacitance measurement circuit comprising a differential amplifier coupled to at least one of the first plurality of electrodes and the at least one of the second plurality of electrodes at a first input and a listener electrode for receiving common mode noise at a second input (Figures 8a-b, r11 and r21. Figures 7-8 and [0166], pair of receiving electrodes are connected to a differential amplifier to decrease common noise).
Kim does not use the word “split”. 
However, in a related field of endeavor, Ludden teaches electrodes 120 may be split in groups in [0054] and figure 2a.
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to understand that separate electrodes are split electrodes since different electrodes carry different signals as suggested by Ludden in [0054].
Kim does not appear to specifically disclose fingerprint detection.
However, in a related field of endeavor, Erhart teaches differential noise cancellation and drive signals applied to drive plates 152 are capacitively coupled to pickup plate 154 according to the capacitances of the individual sensor gaps in abstract, figure 2 and [0019], and further teaches fingerprint detection in [0019].
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide fingerprint sensing as taught by Erhart with the benefit that fingerprint sensing may be used in stationary equipment, such as security checkpoints as suggested by Erhart in [0002].

Consider claim 30, it includes the limitations of claim 22 and thus rejected by the same reasoning.

Consider claim 33, Kim, Ludden and Erhart teach all the limitations of claim 29. In addition, Kim teaches wherein a portion of the second plurality of electrodes that does not intersect a driven electrode of the first plurality of electrodes is configured as the listener electrode (Figures 7-8a, r21 and t11).

Consider claim 34, Kim, Ludden and Erhart teach all the limitations of claim 29. In addition, Kim teaches the listener electrode is separate from the first plurality of electrodes and the second plurality of electrodes (Figure 7, r21 is separated from t11-t35 and r11-r14).

Claims 23, 24, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ludden and Erhart as applied to claims 21-22 and 29-30 above, and further in view of Hanssen et al. U.S. Patent Publication No. 2014/0085252 (hereinafter Hanssen).
Consider claim 23, Kim, Ludden and Erhart teach all the limitations of claim 22. In addition, Kim teaches first mutual capacitance in the first phase and second mutual capacitance in the second phase (Figures 8a-b, [0173], [0176], [0179], and [0186]).
Kim does not appear to specifically disclose mutual capacitance forms half-bride circuit with a buried mutual capacitance.
However, in a related field of endeavor, Hanssen teaches a touch sensitive technology in [0001] and further teaches mutual capacitance forms half-bridge circuit with a buried mutual capacitance (Figure 2., Cc and Cx).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide mutual capacitance forms half-bridge circuit with a buried mutual capacitance as taught by Hanssen with the benefit that buried mutual capacitance can be a compensation capacitor which can be adjusted until mutual capacitance measure circuit is balanced as suggested by Hanssen in [0039].

Consider claim 24, Kim, Ludden and Erhart teach all the limitations of claim 21. 
Kim does not appear to specifically disclose a buried mutual capacitance to form a half-bridge with a mutual capacitance formed at an intersection of at least one of the first plurality of electrodes and the at least one of the second plurality of electrodes.
However, in a related field of endeavor, Hanssen teaches a buried mutual capacitance to form a half-bridge with a mutual capacitance formed at an intersection of at least one of the first plurality of electrodes and the at least one of the second plurality of electrodes (Figure 2, Cc and Cx).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide mutual capacitance forms half-bridge circuit with a buried mutual capacitance as taught by Hanssen with the benefit that buried mutual capacitance can be a compensation capacitor which can be adjusted until mutual capacitance measure circuit is balanced as suggested by Hanssen in [0039].

Consider claim 31, it includes the limitations of claim 23 and thus rejected by the same reasoning.

Consider claim 32, Kim, Ludden and Erhart teach all the limitations of claim 29. 
Kim does not appear to specifically disclose a buried capacitance for forming a half-bridge circuit on the first input of the differential amplifier.
However, Hanssen teaches a buried capacitance for forming a half-bridge circuit on the first input of the differential amplifier (Figure 2, Cc, Cx and negative input of op-amp 32).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to provide a buried capacitance as taught by Hanssen with the benefit that buried capacitance can be a compensation capacitor which can be adjusted until mutual capacitance measure circuit is balanced as suggested by Hanssen in [0039].

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, Ludden and Erhart as applied to claim 26 above, and further in view of Han et al. U.S. Patent Publication No. 2015/0185913 (hereinafter Han).
Consider claim 27, Kim and Erhart teach all the limitations of claim 26. In addition, Kim teaches portion of the second plurality of electrodes that does not intersect the driven electrode of the first plurality of electrodes (Figure 7, t11 and r21).
Kim does not appear to specifically disclose each of the first and second portions of the at least one of the second plurality of electrodes is selectively coupled to an input of a differential amplifier to reject the common mode noise received by the portion of the second plurality of electrodes.
However, in a related field of endeavor, Han teaches a touch sensing system (abstract) each of the first and second portions of the at least one of the second plurality of electrodes is selectively coupled to an input of a differential amplifier to reject the common mode noise received by the portion of the second plurality of electrodes (Figures 8-9, Rx1-Rx8, MUX1-2 and different amplifiers 51-54. For example, Rx1 and Rx2 are selected by differential amplifier 51 and multiplexer in part 1. However, Rx2 and Rx3 are selected by differential amplifier 51 and multiplexer in part 2).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to select electrodes as taught by Han in order to reduce the number of differential amplifiers since selection is made among lines as suggested by Han in [0044] and figure 8.

Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Ludden.
Consider claim 35, Kim teaches a method comprising: coupling a first electrode of a first plurality of electrodes to a transmit signal (Figure 7, unit 610 and t11-t35); coupling a second electrode of a second plurality of electrodes to a first input of a differential amplifier (Figure 7, r11 and r21 couple to Damp1), the second electrode for receiving a receive signal derived from the transmit signal and a mutual capacitance between the first electrode and the second electrode [0173] and [0176], wherein at least one of the second plurality of electrodes is separated such that a first portion of the at least one of the second plurality of electrodes and a second portion of the at least one of the second plurality of electrodes are galvanically isolated (Figure 7, r11 and r12, or r11 and r21 or r14 and r24. See also annotations above); coupling a listener electrode to a second input of the differential amplifier for receiving common mode noise (Figures 7-8a, r21. [0166], pair of receiving electrodes are connected to a differential amplifier to decrease common noise); and converting the receive signal to digital value after removing the common mode noise received by the listener electrode (Figures 8a-b, noise removed by Damp1, where the output is high or low).
Kim does not use the word “split”. 
However, in a related field of endeavor, Ludden teaches electrodes 120 may be split in groups in [0054] and figure 2a.
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to understand that separate electrodes are split electrodes since different electrodes carry different signals as suggested by Ludden in [0054].

Consider claim 36, Kim and Ludden teach all the limitations of claim 35. In addition, Kim teaches the listener electrode is formed by at least one of the second plurality of electrodes (Figure 8a, r21).

Consider claim 37, Kim and Ludden teach all the limitations of claim 35. In addition, Kim teaches the listener electrode is formed by a third electrode not part of the first plurality of electrodes or the second plurality of electrodes (Figure 4, r22 is not part of t11-t35 or r11-r21).

Claims 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Ludden as applied to claim 35 above, and further in view of Hanssen.
Consider claim 38, it includes the limitations of claim 32 and thus rejected by the same reasoning. 

Consider claim 39, Kim, Ludden and Hanssen teach all the limitations of clam 38. In addition, Hanssen teaches the buried capacitance is programmable ([0029], digitally tunable capacitor Cc).

Consider claim 40, Kim, Ludden and Hanssen teach all the limitations of claim 38. In addition, Hanssen teaches the buried capacitance is driven by a complementary transmit signal to the transmit signal coupled to the first electrode of the first plurality of electrodes (Figure 3a, VDD is connected to Cc but low voltage is connected to Cx. Figure 4a, low voltage is connected to Cc but Vdd is connected Cx).

Response to Arguments
Applicant's arguments filed 08/02/2022 have been fully considered but they are not persuasive.
On pages 8-9, Applicant mentions that  “Ludden's array of sensors may be split into groups, but the electrodes themselves are not split. In fact, Ludden is directed to solving a very different problem that the present invention, so the use of the word "split" is in a very different context” and “But the electrodes themselves are not "split electrodes" until they "compris[e] split electrode halves 705.1 and 705.2."” The Office respectfully disagrees for the following reasons. 
Kim teaches in figure 4, split electrodes r11 and r12, or r11 and r21 or r14 and r24 since they are separated similar to Applicant’s figure 7, 705.1 and 705.2. Ludden teaches in figure 2a and [0054] split electrodes 120 since they are separated similar to Applicant’s figure 7, 705.1 and 705.2. Consequently, these arguments have been considered but they are not persuasive. 

On pages 11-12, Applicant argues that “Applicant submits that electrodes r11 and r21 are sense electrodes (referred to as "sub receiving electrodes"). Both r11 and r21 are measured through the differential amplifier. Neither functions as a listener electrode. That common mode noise may be removed or suppressed through the configuration of Kim is immaterial. It is the scheme by which the common mode noise is removed that is relevant. In the present claims, a listener electrode is used. In Kim, sense electrodes, which are used for sensing, are each coupled to the differential amplifier.” The Office respectfully disagrees for the following reasons.
Kim teaches in figures 7-8 and [0166], pair of receiving electrodes are connected to a differential amplifier to decrease common noise which is similar to Applicant’s [0047]. Thus, the claim term “listener electrode” is consistent with Applicant’s disclosure. Consequently, this arguments has been considered but it is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621